Citation Nr: 0432612	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-05 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right ear hearing loss.  

2.  Entitlement to service connection for residuals of a 
nasal fracture.  

3.  Entitlement to service connection for residuals of a 
right hand injury, to include arthritis.  

4.  Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
May 1982.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's application to reopen a claim of 
entitlement to service connection for right ear hearing loss 
and his claims for service connection for residuals of a 
nasal fracture, a low back disability, arthritis of the right 
hand, and a "lump" on the right hand.  As the latter two 
issues both involve the right hand, they have been styled as 
a single issue: residuals of a right hand injury, to include 
arthritis and a lump. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

In his February 2003 substantive appeal, the veteran 
requested a hearing at a local VA office before a member of 
the Board (i.e., Travel Board hearing).  In a subsequent 
undated statement, which was apparently generated sometime 
before the March 2003 rating decision, he indicated that he 
wanted a local hearing before a Boise RO Decision Review 
Officer (DRO) and, "if necessary," a hearing before the 
Board in Washington, DC.  In a September 2003 statement, the 
veteran's representative informed the RO that he was unable 
to contact the veteran to verify his request for a local 
hearing with the DRO.  In the RO's Certification of Appeal 
(VA Form 8), dated in October 2003, it was recorded that the 
veteran had moved and left no forwarding address.  

If the veteran has changed his addresses without informing 
VA, it is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate development of a claim.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  As to any development of medical evidence that 
may be warranted, and there is such indication with all of 
the issues currently before the Board, the Court of Appeals 
for Veterans' Claims (formerly Court of Veterans' Appeals) 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  However, in this case, aside from the handwritten 
notation on the VA Form 8 noted above, there is no other 
evidence that the veteran's address has changed; the veteran 
has not submitted a change of address, nor has any mail to 
the veteran been returned as undeliverable.  Moreover, while 
the veteran's local Disabled American Veterans (DAV) 
representative requested that the case be forwarded to the 
Board for its appellate review, subsequently received written 
argument from the veteran's national DAV representative 
includes a request for a remand for additional development of 
the claims on appeal.  

In view of the foregoing, it is the Board's judgment that the 
RO should take all necessary action to locate the veteran for 
the purpose of clarifying his personal hearing request and 
scheduling the appropriate hearing or, if the veteran 
requests a Board hearing in Washington, D.C., forwarding the 
case to the Board.  

The Board also concurs with the DAV representative's recent 
assertion that additional medical development of this appeal 
is warranted.  A VA examination and medical opinion is 
necessary if there is competent evidence of current 
disability that may be associated with active service but the 
record does not include sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A (West 2002).  Following a 
review of the record, to include the service medical records 
that show relevant abnormal findings relating to the 
disabilities at issue, the Board finds that there is a duty 
to provide the veteran with appropriate examinations that 
include nexus opinions with regard to the claims for service 
connection on appeal.  Specifically, the RO should schedule 
audiological, ear, nose and throat (ENT), and orthopedic 
examinations, which are necessary to determine whether the 
veteran's  right ear hearing loss, any hand or nasal 
disability that may be present, and a low back disability are 
related to any incident of service, to include trauma.  Id. 

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  

In view of the foregoing, the case is remanded to the RO for 
the following development:  

1.  The RO should take all necessary 
action in an attempt to locate the 
veteran for the purpose of clarifying his 
personal hearing request and scheduling 
the appropriate hearing or, if the 
veteran requests a Board hearing in 
Washington, D.C., forwarding the case to 
the Board.  

2.  The RO should, thereafter, ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims on appeal of the 
impact of the notification requirements 
on the claims.  The veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

3.  If the veteran is located and a 
Travel Board or Board Videoconference 
hearing is scheduled, the case should be 
returned to the Board after such hearing 
is held.  If no hearing is requested or 
if the veteran has an RO hearing pursuant 
to his request, the RO should schedule 
the veteran for VA audiological, ENT, and 
orthopedic (to include spine) 
examinations.  The claims file should be 
made available to and reviewed by the 
examiners before the examinations.  

The VA ENT and audiological examinations 
are for the purpose of determining the 
approximate onset date and etiology of 
any hearing loss in the right ear that 
may be present.  The ENT examination is 
also for the purpose of determining 
whether the veteran has any current nasal 
disability and, if so, whether such is 
linked to in-service trauma.  Following 
the review of the relevant evidence in 
the claims file, the audiological 
evaluation, the medical history, the 
clinical evaluation, and any additional 
tests that are deemed necessary, the ENT 
examiner is asked to opine (1) whether it 
is at least as likely as not (50 percent 
or more likelihood) that any  right ear 
hearing loss that may be present began 
during or is causally linked to any 
incident of service, to include being 
struck on the head by a forklift in March 
1980, or related to any finding recorded 
in the service medical records, to 
include a diagnosis of marked high 
frequency hearing loss of the right ear 
in July 1980 and January 1982; and (2) 
whether it is at least as likely as not 
that the veteran has any current 
disability relating to an in-service 
nasal fracture in November 1978 or any 
other event during active service from 
February 1978 to May 1982.  The VA ENT 
examiner is also requested to provide a 
rationale for any opinion expressed.    

The VA orthopedic examination is for the 
purpose of determining whether the 
veteran has any current disability of the 
right hand and/or low back relating to 
any incident of service.  Following the 
review of the relevant evidence in the 
claims file, the medical history, the 
clinical evaluation, and any tests that 
are deemed necessary, the orthopedic 
examiner is asked to opine (1) whether it 
is at least as likely as not (50 percent 
or more likelihood) that any disability 
of the right hand that may be present, to 
include arthritis, began during or is 
causally linked to any incident of 
service, to include a right hand fracture 
in November 1978 and the notation of 
possible traumatic arthritis in the right 
hand dated in July 1979; and (2) whether 
it is at least as likely as not that any 
low back disability that may currently be 
present began during or is relating to 
complaints of back pain and an impression 
of probable muscle strain in November 
1978, a complaint of back pain after 
falling on ice in December 1980, a 
complaint of back pain after lifting a 
heavy object in March 1981, or any other 
event during active service from February 
1978 to May 1982. The orthopedic examiner 
is also requested to provide a rationale 
for any opinion expressed.    

4.  The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential, the RO should 
readjudicate the veteran's application to 
reopen a claim for service connection for 
right ear hearing loss and his claims for 
service connection for residuals of a 
nasal fracture, a right hand disability, 
to include arthritis and a lump; and a 
low back disability.  If any claim 
remains in denied status, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  A 
reasonable period of time for a response 
should be afforded.  

6.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




